NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          OCT 21 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 12-30309

               Plaintiff - Appellee,             D.C. No. 3:10-cr-05723-BHS

  v.
                                                 MEMORANDUM *
RODOLFO LOPEZ-CUPA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                            Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Rodolfo Lopez-Cupa appeals from the district court’s judgment and

challenges the 120-month sentence imposed following his guilty-plea conviction

for conspiracy to distribute methamphetamine, distribution of methamphetamine,

and possession with intent to distribute methamphetamine, in violation of 21

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Lopez-Cupa contends that the district court erred by denying him relief

under the safety valve provision of 18 U.S.C. § 3553(f). We review for clear error

the district court’s factual determination that a defendant is ineligible for safety

valve relief. See United States v. Mejia-Pimental, 447 F.3d 1100, 1103 (9th Cir.

2007). The district court did not clearly err in finding that Lopez-Cupa did not

truthfully provide the government all of the information he had regarding the

offense. See 18 U.S.C. § 3553(f)(5); U.S.S.G. § 5C1.2(a)(5); United States v. Orm

Hieng, 679 F.3d 1131, 1144-45 (9th Cir.), cert. denied, 133 S. Ct. 775 (2012).

Because a defendant must meet all of the conditions set forth in section 3553(f) to

be entitled to safety valve relief, see United States v. Alba-Flores, 577 F.3d 1104,

1107 (9th Cir. 2009), the district court properly denied Lopez-Cupa relief.

      Lopez-Cupa also contends that the district court erred in applying

obstruction of justice and aggravating role adjustments. We need not decide

whether the district court erred, because any such error would be harmless. See

United States v. Ali, 620 F.3d 1062, 1074 (9th Cir. 2010). The district court lacked

discretion to sentence Lopez-Cupa below the statutory mandatory minimum.

      AFFIRMED.


                                            2                                     12-30309